Citation Nr: 0214388	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from October 1999 to 
December 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied a claim of entitlement to service connection for bone 
spur, right knee.  The veteran disagreed with that 
determination in May 2000.  After a statement of the case was 
issued in May 2000, the veteran submitted a timely 
substantive appeal in January 2001.  The RO recharacterized 
the issue and, in January 2002, denied a claim of entitlement 
to service connection for residuals of the removal of a bone 
spur from the right knee.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted by the undersigned Board 
Member in August 2002.

After reviewing the evidence and allegations of record, the 
Board concludes that the issue on appeal is more accurately 
stated as described on the title page of this opinion.  In 
particular, the Board notes that this statement of the issue 
is more favorable to the veteran, as there is a current 
medical diagnosis of patellar tendinitis, right knee, but 
there is no current diagnosis of residuals of removal of a 
bone spur, right knee.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2. The veteran disclosed his history of removal of bone spur, 
right knee, when he enlisted, and enlistment evaluation of 
the right knee disclosed that it was asymptomatic; radiologic 
examination revealed no abnormality. 

3.  The veteran's current right knee disorder is diagnosed as 
patellar tendinitis; no residuals of removal of a bone spur, 
right knee, have been medically diagnosed.

4.  VA medical opinion links the veteran's current right knee 
disorder, patellar tendinitis, to his service. 


CONCLUSION OF LAW

The veteran incurred right knee patellar tendinitis in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a right knee disability 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In this case, the veteran's August 1999 service enlistment 
examination establishes that the veteran reported that he had 
undergone removal of a bone spur from the right knee about 
ten years earlier, when he was about 12 years old.  The 
veteran reported that he had participated in sports 
activities in high school without right knee pain.  Further 
evaluation of the veteran's right knee conducted in September 
1999 disclosed that the right knee was asymptomatic, and no 
abnormality was found on radiologic examination.  About three 
weeks after the veteran's October 1999 service induction, he 
sought treatment for right knee pain.  He reported pain with 
running, jumping, road marches, and squatting.  His gait was 
antalgic.  There was general tenderness on palpation of the 
entire right knee.  The examiner's assessment was pain, 
status post prior bone spur removal, right knee, and the 
examiner determined that the right knee disorder existed 
prior to service.  The veteran was placed on physical profile 
limitations, but continued to have knee pain.  An evaluation 
for purposes of Entrance Physical Standards Board proceedings 
was conducted in December 1999.  The examiner concluded that 
the veteran had right knee pain secondary to bone spur 
removal and that the disorder existed prior to service and 
was not aggravated in service.  The veteran was discharged 
after about two months of service.  

The post-service clinical evidence consists of the report of 
VA examination conducted in September 2001.  At that time, 
the veteran complained of pain, mainly located over the 
superior pole of the patella, especially with activity, such 
as running or standing for long periods.  The veteran 
reported that the pain started after he would run for 
approximately one mile.  Rest and ice relieve the symptoms.  
He reported activity-related flare-ups about once a week and 
non-activity-related flare-ups about two times a week.  
During flare-ups, range of motion is decreased by about 10 to 
15 percent.  The veteran did not use crutches, a cane, or 
other assistant device.  

The examiner described the veteran's range of motion and 
stated that there was no varus, valgus, or anterior or 
posterior instability of the knee.  There was tenderness at 
the superior pole of the patellar tendon at the insertion of 
the quadriceps.  Patellar grind, subluxation test, and 
McMurray's tests were negative.  There was no evidence of 
degenerative change or patellar malalignment on radiologic 
examination.  The examiner opined that it was at least as 
likely as not that the current condition was connected to his 
right knee injury in the military.  The examiner stated that 
he did not believe that the current disorder was related to 
the veteran's operation at age 12 because there was no 
interference with the quadriceps mechanism and the veteran 
was not having any symptoms in the area where the patellar 
ossicle was removed.

In a statement submitted in May 2000, the veteran noted that 
he had been very active in high school with no knee problems 
following his surgery.  He ran on the school's cross-country 
team, which entailed running approximately 10 to 15 miles at 
a time.  The veteran stated that he returned to the same job 
after service that he had held prior to service, but now knee 
pain sometimes interfered with his job performance, because 
he was unable to go up and down a ladder at times.  He stated 
that he was not as good at his job now as he had been prior 
to service because of this change.

At an August 2002 hearing before the Board, the veteran 
testified that he did not injure his knee at any specific 
time in service, and that the constant pressure on the knee 
caused pain to develop.  The veteran stated that he was not 
under medical treatment for his knee disorder because the 
only treatment is stretching for approximately 20 minutes 
daily and using over-the-counter anti-inflammatory medication 
such as ibuprofen.  He also testified that he has modified 
his life style by giving up certain activities, such as 
hockey.

In this case, there is an inservice diagnosis of knee pain, 
and a determination that the knee pain was a residual of the 
veteran's removal of a bone spur from the right knee prior to 
his service induction.  However, there were no specific 
findings as to range of motion with and without pain, nor was 
there a determination as to why the right knee became 
symptomatic at that time.  No diagnosis was assigned for the 
veteran's right knee complaints, other than the determination 
that it resulted from pre-service surgery.  

The post-service examiner, however, assigned a medical 
diagnosis of patellar tendinitis and determined that patellar 
tendinitis was not related to removal of bone spur from the 
right patella.  The VA examiner distinguished between knee 
pain secondary to bone spur removal and the current disorder 
by explaining that the veteran did not have pain in the area 
of the surgery and explaining that the surgery had no 
apparent effect on the quadriceps mechanism.  The post-
service September 2002 VA medical opinion favors the veteran, 
as that opinion states that the veteran's pre-service surgery 
is not related to the knee pain he incurred in service or to 
the current clinical disorder. 

The post-service examiner stated that the veteran's right 
knee disorder was due to injuries in service.  However, the 
service medical records do not reflect that the veteran 
sustained any specific injury in service.  The RO interpreted 
the VA medical opinion as based on an incorrect medical 
history, and the RO therefore determined that the post-
service medical opinion was less persuasive than the in-
service opinion, because the post-service opinion was based 
on an erroneous medical history.  However, the Board notes 
that the VA examiner did not state that the veteran reported 
any right knee injury in service.  Rather, the VA examiner 
noted that the veteran reported that his right knee began 
swelling in service.  The Board finds the examiner's 
conclusion that there was right knee injury in service refers 
to "injury" in a generic sense, as meaning medical stress on 
the knee.  There is no evidence that the veteran provided the 
VA examiner with an incorrect medical history.  The Board 
finds that the use of the term "injury" by the examiner who 
conducted the VA examination was a medical conclusion, not a 
recitation of medical history as provided by the veteran.  
The Board does not interpret the VA examination report as 
indicating that the examiner's conclusions were based on an 
incorrect medical history provided by the veteran.

Because the VA examiner provided a rationale for his findings 
and explained why those findings were consistent with the 
veteran's symptoms, the Board finds this opinion quite 
persuasive.  The determination in service that the veteran's 
right knee pain was residual to pre-service removal of a bone 
spur from the right knee is also of considerable evidentiary 
weight, because that determination was contemporaneous with 
the initial development of right knee symptoms.  The Board 
finds that the two medical opinions, one favoring the 
veteran's claim and one weighing against the veteran's claim, 
are essentially in equipoise.  Resolving reasonable doubt in 
the veteran's favor, the evidence warrants a grant of service 
connection for patellar tendinitis, right knee.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran was informed of the provisions of the VCAA by a 
May 2001 letter from the RO, although the RO did not have the 
guidance of the VCAA in the initial adjudication of the 
claim.  However, as the decision herein is entirely favorable 
to the veteran's claim of entitlement to service connection 
for right knee patellar tendinitis, remand for further 
notification of evidence needed to substantiate the claim or 
notification of VA's duty to assist in developing the facts 
would not be of benefit to the veteran.  No further 
discussion of the provisions of the VCAA or further action to 
comply with the VCAA is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Resolving doubt in 
the veteran's favor, service connection for patellar 
tendinitis, right knee, is warranted.


ORDER

Entitlement to service connection for patellar tendinitis, 
right knee, is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

